Citation Nr: 0104846	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  94-33 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for tinnitus.

3.  Evaluation of service-connected post-traumatic stress 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
September 1970.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from July 1994, September 1998, and January 
1999 rating decisions of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO). 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Asthma.

This Remand serves as notice that if the appellant has 
competent evidence that he currently has asthma that is 
attributable to service, he must submit it.  The claims file 
should be returned to the VA examiner who wrote the March 
1999 addendum for clarification of whether the appellant has 
asthma.

Tinnitus.

A medical examination or opinion is necessary if the evidence 
of record contains evidence of current disability, evidence 
that the disability may be associated with service, and when 
there is not sufficient medical evidence to make a decision 
on the claim.  The appellant has alleged tinnitus and is a 
combat veteran, however there is no competent objective 
evidence of tinnitus and a VA examination was not conducted.

Post-traumatic stress disorder.

During his testimony before the Board in December 2000, the 
appellant indicated that he had received psychiatric 
treatment since January at the Greenville VA Outpatient 
Clinic.  These records should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The claims folder should be returned 
to the VA examiner who wrote the March 
1999 addendum for clarification as to 
whether the appellant currently has 
asthma.

2.  The RO should schedule a VA audiology 
examination.  The examiner should 
determine the appellant's actual 
complaint regarding his hearing.  
Indicated testing should be conducted.  
The examiner should determine whether it 
is as likely as not that the appellant 
has tinnitus and if yes, whether it as 
likely as not related to his military 
service.

3.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evicence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

4.  The RO should obtain the treatment 
records from the Greenville VA Outpatient 
Clinic.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a Supplemental Statement of the Case.  
The Supplemental Statement of the Case 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




